DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Examiner’s Comments
The Patent Board’s decision filed on 11/16/2021, with respect to the rejection(s) of the claim(s) 1-24 have been considered and are persuasive. Examiner acknowledged that claims 1-24 are reversed.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-11, The cited prior art of record does not teach or fairly suggest an method wherein along with other claimed features “using the current orientation data and the aiming vector to determine if there is an error in aiming of the illumination device; and in response to determining that there is an error in the aiming of the illumination device, causing a controller associated with a driving means of the illumination device for correcting the error in the aiming of the illumination device, wherein the photometric data comprises a desired measure of at least one light characteristic corresponding to light received from the illumination device at one or more reference points in the area when the illumination device is oriented in accordance with the aiming vector.” as recited in claim 1.
Regarding to claims 12-24, the cited prior art of record does not teach or fairly suggest an apparatus wherein along with other claimed features “current orientation data for the illumination device; use the current orientation data and the aiming vector to determine if there is an error in the aiming of the illumination device; in response to determining that there is an error in the aiming of the illumination device, cause a controller associated with a driving means of the illumination device for correcting the error in the aiming of the illumination device, and wherein the photometric data comprises a desired measure of at least one light characteristic corresponding to light received from the illumination device at one or more reference points in the area when the illumination device is oriented in accordance with the aiming vector.” as recited in claim 12.
The claim in the application are deemed to be directed to an nonobvious improvement over the
prior art Conti et al [US 2017/0009969 A1] who teaches a remote follow spot system includes a remote controller that has separately movable parts that are movable in two orthogonal directions, and a display attached to one of said two separately movable parts. The display receives a video feed from a controlled light, that is controlled to move in the same directions as remote controller. The display hence shows the field of view where the light is pointing. In this way, an operator of the follow spot can
control the light without physically being near the light.
	The primary reason of allowance of the claims is the improvement with current orientation data for the illumination device; use the current orientation data and the aiming vector to determine if there is an error in the aiming of the illumination device; in response to determining that there is an error in the aiming of the illumination device, cause a controller associated with a driving means of the illumination device for correcting the error in the aiming of the illumination device, and wherein the photometric data comprises a desired measure of at least one light characteristic corresponding to light received from the illumination device at one or more reference points in the area when the illumination device is oriented in accordance with the aiming vector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844